DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 20-31 are rejected under pre-AIA  35 U.S.C. 102(a & e) as being anticipated by Rontal, U.S. 2013/0053762 (hereinafter Rontal).
Regarding claims 20 and 28, Rontal discloses (note abstract and paragraph 43) a system for treating a tissue cavity, the system comprising: a plasma applicator configured to be inserted into a tissue cavity, the plasma applicator including (see paragraphs 42 and 44) a shaft having a proximal portion and a distal portion and a lumen (62) defined through the shaft, the lumen terminating in an opening at the distal portion; an ionizable media source (note paragraph 35) coupled to the plasma applicator and in fluid communication with the lumen, the ionizable media source configured to supply an ionizable media; a precursor feedstock source (note paragraph 35) coupled to the plasma applicator and in fluid communication with the lumen, the precursor feedstock source capable of supplying a precursor feedstock having a higher chemical reactivity with the tissue formation than with the bone mass (also note paragraph 12); and a power source coupled to the plasma applicator and capable of igniting the ionizable media and the precursor feedstock at the plasma applicator to form the claimed plasma effluent.
Regarding claims 21-23, Rontal discloses (see above) a system wherein the distal portion of the shaft has the claimed configuration (note paragraphs 16, 32, and 41).
Regarding claim 24, Rontal discloses (see above) a system wherein the plasma applicator includes a plurality of electrodes ‘disposed at’ the distal portion (note paragraph 15). 
Regarding claims 25 and 26, Rontal discloses (see above) a system further comprising a negative pressure source coupled to a suction lumen within the plasma applicator (note paragraph 16). 
Regarding claim 27, Rontal discloses (see above) a system wherein the precursor feedstock ‘includes’ a hemostatic (i.e., coagulating) agent (note paragraphs 20, 31, and 37).
Regarding claims 29 and 30, Rontal discloses (see above) a system wherein the precursor feedstock comprises oxygen and the ionizable media comprises argon (note paragraph 35).
Regarding claim 31, Rontal discloses (see above) a system wherein the precursor feedstock source is configured to ‘aerosolize’ the precursor feedstock (described as a gas in paragraphs 15 and 35) prior to supplying it to the plasma applicator.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davison, U.S. 2003/0097129 (hereinafter Davison) in view of Rontal.
Regarding claims 20, 24, and 27-31, Davison discloses (note paragraphs 223-228) a system for treating a tissue cavity, the system comprising: a plasma applicator configured to be inserted into a tissue cavity, the plasma applicator including a shaft having a proximal portion and a distal portion (having a plurality of electrodes – note fig. 15) and a lumen defined through the shaft, the lumen terminating in an opening at the distal portion; and a power source coupled to the plasma applicator and capable of forming the claimed plasma effluent.  While Davison discloses a system that utilizes plasma to target tissue, it fails to explicitly disclose the claimed ionizable media and precursor feedstock sources that communicate with the lumen to contribute to the plasma formation.  Rontal teaches (note abstract) a similar system comprising the claimed ionizable media and precursor feedstock sources (i.e., aerosolized argon and oxygen which contribute to hemostasis – note paragraphs 20, 31, 35 and 44) in order to “promote the generation of reactive oxygen species when the cold plasma is formed” (paragraph 35).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have modified the system of Davison to comprise the claimed ionizable media and precursor feedstock sources in the claimed configuration in order to promote the generation of reactive oxygen species when the cold plasma is formed.
Regarding claims 21-23, Davison discloses (see above) a system wherein the distal portion of the shaft has the claimed configuration (note paragraph 163).
Regarding claims 25 and 26, Davison discloses (see above) a system further comprising a negative pressure source coupled to a suction lumen within the plasma applicator (note paragraph 228).

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rontal in view of Suslov, U.S. 2012/0022522 (hereinafter Suslov).
Regarding claim 32, Rontal discloses a system for treating tissue with a plasma, but fails to explicitly disclose a coolant system for supplying coolant to the plasma applicator.  Suslov teaches a similar system comprising a coolant system for supplying coolant to a plasma applicator in order to ‘absorb some of the heat generated during operation of the device’ and thereby protect the components therein (see paragraph 121), thus resulting in increased safety.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have modified the system of Rontal to comprise a coolant system for supplying coolant to the plasma applicator in order to absorb some of the heat generated during operation of the device and thereby protect the components therein (and consequently increase safety).     

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davison in view of Rontal as applied to claims 20-31 above, and further in view of Suslov.
Regarding claim 32, Davison discloses a system for treating tissue with a plasma, but fails to explicitly disclose a coolant system for supplying coolant to the plasma applicator.  Suslov teaches a similar system comprising a coolant system for supplying coolant to a plasma applicator in order to ‘absorb some of the heat generated during operation of the device’ and thereby protect the components therein (see paragraph 121), thus resulting in increased safety.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have further modified the system of Davison to comprise a coolant system for supplying coolant to the plasma applicator in order to absorb some of the heat generated during operation of the device and thereby protect the components therein (and consequently increase safety).

Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims are not met by Rontal, Examiner respectfully disagrees.  More specifically, Rontal discloses (see above) a system that produces a selectively reactive plasma composition (targets bacteria but not adjacent eukaryotic cells), wherein the system comprises the claimed structure (plasma applicator, ionizable media source, precursor feedstock source, and power source), along with the specifically-claimed oxygen feedstock and argon ionizable media.  Therefore, Examiner asserts that the claims have been met by Rontal as they are currently written, due to their breadth and reliance on functional language.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure (i.e., Rontal or Davison in view of Rontal) is capable of performing the intended use (e.g., forming a ‘selectively reactive’ plasma effluent that ‘selectively removes’ the tissue formation), then it meets the claim.  While Examiner acknowledges the similarities between these claims and the previously-allowed parent case, it should be noted that this parent case is drawn entirely to a method.  Therefore, Examiner maintains that these claims are still met in view of the cited references.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794